Fitzgerald, J.
The court below had power to impose a fine of $250, and direct its payment to the judgment creditor. Its authority rests upon section 2284, Code of Civil Procedure, by which two methods are provided for compensating an aggrieved party: First, If an actual loss or injury has been produced by a fine, sufficient to indemnify the aggrieved party to be “ collected and paid over to the aggrieved party and, Second, “ Where it is not shown that such an actual loss or injury has been produced, a fine must be imposed, not exceeding the amount of the complainant’s *358costs and expenses, and two hundred and fifty dollars in addition thereto, and must be collected and paid, in like manner.” Socialistic Co-operative Publishing Assn. v. Kuhn, 164 N. Y. 473, is directly in point.
The order sufficiently describes the conduct constituting the contempt, its language being “ for wilfully disobeying the order requiring him to appear on June 14th, 1904 for examination.”
It is urged that these words are merely descriptive of the older and do not sufficiently set forth the act or omission of which appellant was adjudged guilty, but this criticism is highly technical, the words “ requiring him to appear for examination ” are amply sufficient to appraise him that this disobedience consisted in not appearing.
Order affirmed, with costs and disbursements.
Freedman, P. J., and Bischoff, J., concur.
Order affirmed, with costs.